 
EXHIBIT 10.2
SECOND AMENDMENT
TO
CREDIT AGREEMENT
 
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is dated as
of November 15, 2002, and is entered into by and among GEORGIA-PACIFIC
CORPORATION, a Georgia corporation (the “Company”), each of the Lenders (as
defined in the Credit Agreement referred to below) signatory hereto, and BANK OF
AMERICA, N.A., as administrative agent for itself and the Lenders (in its
capacity as administrative agent, the “Administrative Agent”).
 
RECITALS
 
A.      The Company, the Lenders party thereto, and the Administrative Agent are
parties to the Credit Agreement (Senior Capital Markets Bridge Facility), dated
as of August 16, 2002 (the “Credit Agreement”), as amended by the First
Amendment to Credit Agreement, dated as of October 29, 2002 (the “Credit
Agreement”), pursuant to which the Administrative Agent and the Lenders have
extended a credit facility to the Company.
 
B.      The Company has requested that the Lenders agree to amendments to the
Credit Agreement as set forth herein.
 
C.      The Lenders are willing to amend the Credit Agreement, subject to the
terms and conditions of this Second Amendment.
 
NOW, THEREFORE, in consideration of the agreements and provisions herein
contained and for other valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto do hereby agree as follows:
 
Section 1.  Definitions.    Any capitalized term used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.
 
Section 2.  Amendments to Credit Agreement.    The Credit Agreement is hereby
amended, effective as of the date of this Second Amendment becomes effective in
accordance with Section 4 hereof, as follows:
 
2.01    Amendments to Section 1.01.    Section 1.01 of the Credit Agreement is
hereby amended as follows:
 
(a)      The definition of “Asset Sales” in Section 1.01 of the Credit Agreement
is hereby amended by deleting such definition in its entirety and inserting the
following new definition in replacement thereof:
 
“Asset Sales” means any sale or disposition of assets of the Company or any of
its Subsidiaries or series of related sales or



--------------------------------------------------------------------------------

dispositions of assets of the Company or any of its Subsidiaries (other than the
sale of inventory in the ordinary course of business).
 
(b)      The definition of “Adjusted Net Worth” in Section 1.01 of the Credit
Agreement is hereby amended by deleting such definition in its entirety and
inserting the following new definition in replacement thereof:
 
“Adjusted Net Worth” means, at any date, an amount equal to the sum of (a) the
Net Worth at such date plus (b) the Goodwill Amount, if any, plus or minus (c)
commencing with the fiscal year of the Company ending December 31, 2002, the OCI
Pension Adjustment Amount, if any. For purposes of calculating Adjusted Net
Worth, if the OCI Pension Adjustment Amount is a negative number, then such
amount shall be added in the calculation thereof, and if the OCI Pension
Adjustment Amount is a positive number, then such amount shall be subtracted in
the calculation thereof.
 
(c)      The following defined terms are hereby added to Section 1.01 of the
Credit Agreement in alphabetical order:
 
“OCI Pension Adjustment Amount” means, as of any date, with respect to the
Company’s pension Plans, that portion of other comprehensive income related to
minimum pension liability adjustments for the most recently ended fiscal year of
the Company.
 
2.02    Amendment to Exhibit 7.09(c) (Compliance Certificate).    Exhibit
7.09(c) to the Credit Agreement is hereby amended by deleting Exhibit 7.09(c) in
its entirety and inserting the new Exhibit 7.09(c) attached hereto as Exhibit B
in replacement thereof.
 
Section 3.  Representations and Warranties.    In order to induce the
Administrative Agent and the Lenders to enter into this Second Amendment, the
Company hereby represents and warrants that:
 
3.01    No Default.    At and as of the date of this Second Amendment and at and
as of the Effective Date and both prior to and after giving effect to this
Second Amendment, no Default or Event of Default exists.
 
3.02    Representations and Warranties True and Correct.    At and as of the
date of this Second Amendment and at and as of the Effective Date and both prior
to and after giving effect to this Second Amendment, each of the representations
and warranties contained in the Credit Agreement and the other Loan Documents is
true and correct in all respects.



2



--------------------------------------------------------------------------------

 
3.03    Corporate Power, Etc.
 
(a)      The Company (i) has all requisite corporate power and authority to
execute and deliver, and to perform its obligations under, this Second Amendment
and (ii) has taken all corporate action necessary to authorize the execution and
delivery by it of, and the performance by it of its obligations under, this
Second Amendment.
 
(b)      Each of the Principal Subsidiaries party to the Consent (as such term
is defined in Section 4.01 hereof) (i) has all requisite corporate power and
authority to execute, deliver and perform the Consent and (ii) has taken all
action, corporate or otherwise, necessary to authorize the execution, delivery
and performance by such Principal Subsidiary of the Consent.
 
3.04    No Conflict.    The execution, delivery and performance by the Company
of this Second Amendment (and the execution, delivery and performance by each of
the Principal Subsidiaries of the Consent, in each case will not (i) conflict
with or result in any breach or violation of any provision of the certificate or
articles of incorporation or by-laws (or other organizational documents) of the
Company or any of its Subsidiaries, (ii) result in any breach or violation of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of a Lien upon
any of the properties or assets of the Company or any of its Subsidiaries under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease agreement or other instrument or
obligation to which the Company or any of its Subsidiaries is a party or to
which any of their respective properties or assets are subject, (iii) require
any consent, approval, authorization or permit of, or filing with or
notification to, any third party or any Governmental Authority, or (iv) violate
any order, writ, injunction, decree, judgment, ruling, law, statute, rule or
regulation of any Governmental Authority.
 
3.05    Binding Effect.
 
(a)      This Second Amendment has been duly executed and delivered by the
Company, and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally, and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
(b)      The Consent has been duly executed and delivered by each Principal
Subsidiary party thereto, and constitutes the legal, valid and binding
obligation of such Principal Subsidiary enforceable against such Principal
Subsidiary in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors’ rights generally, and (ii) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).



3



--------------------------------------------------------------------------------

Section 4.  Conditions.    This Second Amendment and the effectiveness of the
amendments set forth in Section 2 hereof shall be effective as of November 15,
2002 (the “Effective Date”) upon the satisfaction in full in the judgment of the
Administrative Agent and the Required Lenders of each of the following
conditions precedent set forth in this Section 4:
 
4.01    Execution of the Second Amendment.
 
(a)      The Company, the Administrative Agent and the Required Lenders shall
have executed an original counterpart of this Second Amendment and shall have
delivered (including by way of facsimile transmission) the same to the
Administrative Agent.
 
(b)      The Administrative Agent shall have received an original or facsimile
counterpart of the Guarantor Acknowledgment and Consent in the form of Exhibit A
attached hereto (the “Consent”) duly executed and delivered by each of the
Principal Subsidiary parties thereto.
 
Section 5.  General Confirmations and Amendments.
 
5.01    Continuing Effect.    Except as specifically provided herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.
 
5.02    No Waiver.    This Second Amendment is limited as specified and the
execution, delivery and effectiveness of this Second Amendment shall not operate
as a modification, acceptance or waiver of any provision of the Credit Agreement
or any other Loan Document, except as specifically set forth herein.
 
5.03    References.
 
(a)      From and after the Effective Date, (i) the Credit Agreement, the other
Loan Documents and all agreements, instruments and documents executed and
delivered in connection with any of the foregoing shall each be deemed amended
hereby to the extent necessary, if any, to give effect to the provisions of this
Second Amendment and (ii) all of the terms and provisions of this Second
Amendment are hereby incorporated by reference into the Credit Agreement as if
such terms and provisions were set forth in full therein.
 
(b)      From and after the Effective Date, (i) all references in the Credit
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended hereby and (ii) all references in the Credit Agreement, the other Loan
Documents or any other agreement, instrument or document executed and delivered
in connection therewith to “Credit Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended hereby.



4



--------------------------------------------------------------------------------

 
Section 6.  Miscellaneous.
 
6.01    Governing Law.    THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
6.02    Severability.    The provisions of this Second Amendment are severable,
and if any clause or provision shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision in this Second Amendment in any
jurisdiction.
 
6.03    Counterparts.    This Second Amendment may be executed in any number of
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.
 
6.04    Headings.    Section headings in this Second Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Second Amendment for any other purpose.
 
6.05    Binding Effect; Assignment.    This Second Amendment shall be binding
upon and inure to the benefit of the Company, the Administrative Agent and the
Lenders and their respective successors and assigns; provided, however, that the
rights and obligations of the Company under this Second Amendment shall not be
assigned or delegated without the prior written consent of the Administrative
Agent and the Lenders.
 
6.06    Expenses.    The Company agrees to pay the Administrative Agent upon
demand for all reasonable expenses, including reasonable fees of attorneys and
paralegals for the Administrative Agent (who may be employees of the
Administrative Agent), incurred by the Administrative Agent in connection with
the preparation, negotiation and execution of this Second Amendment and any
other document required to be furnished herewith.
 
6.07    Terms of Subordination.    The Company shall not enter into, and shall
not permit any of its Subsidiaries to enter into, any subordination agreement
pursuant to which intercompany liabilities of the Company or any of its
Subsidiaries shall be subordinated to the Company’s or any Subsidiary’s
obligations under debt securities issued in connection with Company’s high yield
debt offering unless such subordination agreement also subordinates such
intercompany liabilities to the Company’s and each such Subsidiary’s obligations
under the Loan Documents and any renewal or refinancing thereof on substantially
identical terms in form reasonably acceptable to the Administrative Agent.
 
[Signature page follows]



5



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
GEORGIA-PACIFIC CORPORATION
By:
 
/s/   Phillip M. Johnson

--------------------------------------------------------------------------------

Name:  Phillip M. Johnson
Title:  Vice President and Treasurer
BANK OF AMERICA, N.A.,
as Administrative Agent and as a Lender
By:
 
/s/   Michael Balok

--------------------------------------------------------------------------------

Name:  Michael Balok
Title:  Managing Director
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as a Lender
By:
 
/s/  Robert Wagner

--------------------------------------------------------------------------------

Name:  Robert Wagner
Title:  Authorized Signatory

 
 
 
[Signature page to Second Amendment]